1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6      DARREN LAMONT McCOY,                           Case No. 3:20-cv-00017-MMD-WGC

7                                     Petitioner,                   ORDER
             v.
8
9      WILLIAM GITTERE, et. al,

10                                Respondents.

11

12          Petitioner Darren Lamont McCoy, a Nevada prisoner, has submitted a petition for

13   writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) For the reasons

14   provided below, the Court will dismiss the petition and deny Petitioner a certificate of

15   appealability.

16          As an initial matter, Petitioner has not filed an application to proceed in forma

17   pauperis or paid the filing fee. Accordingly, this matter has not been properly commenced.

18   See 28 U.S.C. § 1915(a)(2) and Local Rules LSR1-1, 1-2.

19          More importantly, however, the Court also notes that Petitioner had a previous

20   case under 28 U.S.C. § 2254 with respect to the conviction challenged in this newly-

21   submitted petition: McCoy v. Williams, et. al, 2:17-cv-01881-JAD-GWF. In that

22   proceeding, the Court dismissed the petition with prejudice based on a finding it was

23   untimely-filed. See ECF No. 15, 2:17-cv-01881-JAD-GWF. Petitioner did not appeal that

24   determination.

25          Under 28 U.S.C. § 2244(b), where the petitioner has previously filed an application

26   for habeas relief under section 2254 which has been denied on the merits, the court

27   ///
28   ///
1    cannot grant relief with respect to a claim that was presented in a prior application ((b)(1))

2    or a claim that was not presented in a prior application ((b)(2)) unless:

3                    (A) the applicant shows that the claim relies on a new rule of
              constitutional law, made retroactive to cases on collateral review by the
4             Supreme Court, that was previously unavailable; or
5                   (B)(i) the factual predicate for the claim could not have been
              discovered previously through the exercise of due diligence; and
6
                      (ii) the facts underlying the claim, if proven and viewed in light of
7             the evidence as a whole, would be sufficient to establish by clear and
              convincing evidence that, but for constitutional error, no reasonable
8             factfinder would have found the applicant guilty of the underlying offense.
9    In addition, 28 U.S.C. § 2244(b)(3) requires a petitioner to obtain leave from the

10   appropriate court of appeals before filing a second or successive petition in the district

11   court.

12            The dismissal of a federal petition on the ground of untimeliness is a determination

13   “on the merits” for purposes of § 2244(b). McNabb v. Yates, 576 F.3d 1028, 1030 (9th

14   Cir. 2009). Even if Petitioner can make a sufficient showing that the exceptions outlined

15   in 28 U.S.C. § 2244(b)(2) apply, he has failed to secure an order from the court of appeals

16   authorizing this action as required by 28 U.S.C. § 2244(b)(3). Therefore, this Court is

17   without jurisdiction to consider the habeas petition filed herein. See Burton v. Stewart,

18   549 U.S. 147, 157 (2007).

19                                     Certificate of Appealability

20            If Petitioner seeks to appeal this decision, he must first obtain a certificate of

21   appealability. See 28 U.S.C. § 2253(c) (providing that an appeal may not be taken to the

22   court of appeals from a final order in a habeas corpus proceeding unless a circuit justice

23   or judge issues a certificate of appealability); Sveum v. Smith, 403 F.3d 447, 448 (7th Cir.

24   2005) (per curiam) (holding that a certificate of appealability is required when the district

25   court dismisses a motion on the ground that it is an unauthorized, successive collateral

26   attack). When a § 2254 petition is denied on procedural grounds, a certificate of

27   appealability should issue only when the petitioner shows that reasonable jurists “would

28   ///
                                                    2
1    find it debatable whether the district court was correct in its procedural ruling.” Slack v.

2    McDaniel, 529 U.S. 473, 484 (2000). Petitioner cannot make the necessary showing.

3           It is therefore ordered that this habeas proceeding is dismissed for lack of

4    jurisdiction. The Clerk will enter judgment accordingly.

5           It is further ordered that a certificate of appealability is denied.

6           DATED THIS 22nd day of January 2020.

7

8
                                                 MIRANDA M. DU
9                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
